DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by claims 1-6. Claims 1-6 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

                                      
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record cited recites different ways of tilting or pivoting a display unit or operation panel. However, the prior art of record does not teach or suggest in a single reference or combination of references a printing apparatus having an operation panel to pivot about a pivot shaft relative to the main body, a stopper that has one end pivotably connected to the operation panel, and has a cam face on a surface thereof, a guide member that is provided on the main body, has a first guide face and a second guide face that is different from the first guide face, and is configured to guide the stopper such that the stopper is slidable in a longitudinal direction of the stopper,  a first pressing member configured to press the stopper against the first guide face while being in contact with the cam face of the stopper; and a second pressing member configured to come into contact with a face of the stopper different from the cam face, and press the stopper against the second guide face.   In a second embodiment, the prior art of record does not teach or suggest in a single reference or combination of references a printing apparatus comprising having an operation panel configured to pivot about a pivot shaft relative to the main body, a slide member that is disposed so as to be slidable relative to the main body, and supports the operation panel, and a holding mechanism that holds the slide member at a plurality of positions in a sliding direction, as recited by the independent claims


3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

February 11, 2021

                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend title as follow: 
    “PRINTING APPARATUS THAT INCLUDES A PIVOTING DISPLAY THAT CAN BE OPENED AND CLOSED”.


4.     Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.




/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
February 11, 2021